Citation Nr: 1644524	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  11-12 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back condition, to include lordosis, thoracic spine compression fractures, degenerative disc disease, and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 and from March 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The August 2010 rating decision denied entitlement to service connection for a back condition.  The Veteran filed a timely Notice of Disagreement (NOD) in January 2011.  The RO issued a Statement of the Case (SOC) in April 2011.  The Veteran filed a timely VA 9 in May 2011.  

The issue on appeal was remanded by the Board in August 2014.  The RO issued a Supplemental SOC in June 2015.  The issue has been returned to the Board for adjudication.  


FINDING OF FACT

1.  The Veteran's lordosis and kyphosis is a congenital disease, and clear and unmistakable evidence establishes that such existed prior to service and did not permanently increase in severity beyond the natural progression during service.

2.  The preponderance of the evidence is against finding that the Veteran's back condition, diagnosed as thoracic spine compression fractures, degenerative disc disease, and arthritis, is related to or resulted from his military service.  


CONCLUSION OF LAW

The requirements for establishing service connection for a back condition, to include lordosis, kyphosis, thoracic spine compression fractures, degenerative disc disease, and arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by letters in July 2010 and December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.  The instructions pertinent to deciding the claim included obtaining relevant outstanding VA and private treatment records and providing the Veteran with a VA examination concerning his claim of entitlement to service connection for a back disability.  The Veteran was afforded an examination in January 2015.  Also, in September 2014, the AMC requested from the Veteran a release for any records related to his condition, to include records from a chiropractic provider he had previously referenced.  The Veteran did not provide the VA Form 21-4142 Authorization and Consent to Release Information.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).   In this case, the information that would have been provided on a completed VA Form 21-4142 would have been relevant to the claim, but the Veteran did not provide the required information.  Thus, the Board finds that the lack of this information is not due to any inaction by the Board or the AOJ.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment, private, and VA treatment records, and provided the Veteran with VA examinations.  The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran.  The examination also provides sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's back disability, to include lordosis, kyphosis, thoracic spine compression fractures, and arthritis.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. § 3.306. 

Congenital or developmental defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990).  Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between defects of congenital, developmental or familial origin, for which service connection is precluded by regulation, and diseases of congenital, developmental or familial origin, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to defects that are recognized to be congenital, development or familial in origin, because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease-or injury-related defect to which the presumption of soundness can apply").  However, a defect that is recognized to be congenital, developmental or familial in origin can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If, during service, a superimposed disease or injury occurs, service connection may be warranted for the resulting disability.  Id.   

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991).  VA's Office of General Counsel  has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for diseases, but not defects, of congenital, developmental or familial origin that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must determine whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran filed his claim for entitlement to service connection for a back injury causing chronic pain in September 2009.  He seeks entitlement to service connection on the basis that his back condition is related to his period of service.  He has specifically asserted that the back condition was caused by or related to his duties as a truck driver in service, which resulted in him "bouncing around in Army vehicles" during service.

The service treatment records show that prior to entrance to active duty in March 1979, the Veteran's clinical evaluation was normal in all systems except his feet; it was noted that he had pes planus upon entering military service.  In February 1988, the Veteran's clinical evaluation was normal in all systems, including the spinal and other musculoskeletal systems.  A report of medical examination dated in December 2001 showed that the Veteran's spine was normal.  A post-deployment health assessment dated in November 2003 shows that the Veteran reported his health had stayed the same or gotten better during his deployment from April 2003 to December 2003.  He denied swollen, stiff, or painful joints as well as back pain and muscle aches.  The Veteran also denied any events or exposures that he felt would have impacted his health.  In another post-deployment assessment, dated in January 2004, the Veteran endorsed back pain during the deployment; he denied any swollen, stiff, or painful joints.  He also indicated that he had not sought treatment at sick call at any point during the deployment.  When asked if he had any questions or concerns about his health, he answered yes and described his concerns as flies and leishmaniasis.  

Post service records indicate that the Veteran complained of low back pain in December 2006.  In February 2007, the Veteran was seen for complaints related to the left side of his neck; he reported aching and tingling pain in his upper back.  He also reported pain in his upper right arm.  A thoracic spine X-ray was performed, and there was marked subluxation in the vertebrae at L4-L5; there was also moderate impingement at L5.  The Veteran complained of low back pain in May 2007, July 2007, and January 2008.  In October 2008, an impression of minimal wedging at the mid-thoracic spine was made.  An assessment of degeneration of lumbar or lumbosacral intervertebral discs was made.  In May 2009, he was seen for low back pain.  

Throughout the Veteran's VA treatment records, the Veteran has complained of and sought treatment for chronic low back pain.  In October 2008, the veteran reported that his back pain had onset in 2003 after riding and bouncing in trucks while in the military.  He reported that he had not been seen in sick call.  He told the clinician that he was getting his treatment from a private provider.  He described the pain as aching and sharp.  He stated that sitting helped to ease pain and that standing exacerbated it.  In September 2009, the Veteran reported that his driving made his back pain worse.  The Veteran complained of low back pain in January 2010; and he was diagnosed with low back pain in February 2010; the examiner noted that he had not complained of it until he was asked.  

In December 2010, he complained of low back pain and the clinician noted the Veteran's verbal history related to the condition.  His spine was midline with a dorsal kyphosis.  The Veteran reported that he had never injured his back and that he had climbed in and out of proximal while he was in the military for over 20 years.  The Veteran reported that he thought that wore his back down.  The Veteran had no palpable muscle spasm, his range of motion was grossly normal, his strength in the extremities was normal, the straight leg raising test was negative, the deep tendon reflexes were normal, and his heel and toe walking was normal.  The assessment was low back pain with dorsal kyphosis.  Also in December 2010, diagnostic testing showed slight narrowing of L4-L5 and L5-S1 along with increased lordotic curvature of the lumbar spine was noted.  There was no subluxation or bony destruction.  There was a minimal degree of anterior wedge compression fracture at T8-T9 and some osteoporosis of the thoracic spine.  Finally, there was kyphosis of the thoracic curvature.  

The Veteran reported in an August 2011 statement that he received treatment for his back disability at Stubs Chiropractor Clinic.  However, as noted, the Veteran was notified to provide a release of those records in September 2014 and he did not provide that information.

The Veteran continued to report low back pain throughout treatment records in 2011 and 2012.  

In January 2013, the Veteran requested an appointment for his back pain, which he reported had occurred for about five years.  The Veteran complained of low back pain in February 2013.  In June 2013, dorsal kyphosis and low back pain were noted.  It was noted that he had recently fallen from a ladder on two occasions.  He reported increased pain in his sides and back.  

Curvature of the spine, dorsal kyphosis, and low back pain was noted on the problem list throughout the Veteran's VA treatment records.  

The Veteran was afforded a VA examination in January 2015.  The examiner conducted an in person examination and reviewed the service treatment records.  The examiner noted that he Veteran had diagnoses of lumbago, kyphosis, and thoracic spine compression fractures.  The Veteran reported the history and onset of the condition as occurring "years ago" but the Veteran was not more specific.  The Veteran complained of low back or lumbar pain "all the time."  The Veteran reported that he was sure that his Army duties of driving trucks and "bouncing around in the trucks" caused the problem.  However, the Veteran admitted that he was a truck driver throughout his 28 year career with the Army Reserves and that his civilian job was also driving a truck.  The Veteran admitted that he never saw a medic for his condition.  He also denied any accident or injury that was associated with his back pain.  The examiner noted that the Veteran's X-rays from December 2010 showed thoracic kyphosis, mild compression fractures, and lumbar lordosis.  The examiner also noted that the X-rays from January 2015 did not discuss compression fractures.  The examiner noted that the only medical record to verify any back pain was a retention record from September 2006 that showed the Veteran had "recently started having back pain."  The examiner noted that the record was dated over two and a half years after the Veteran left active duty service.  The examiner also noted that the Veteran's medical records document several vehicle accidents and falls that occurred while the Veteran was a civilian. 

The Veteran denied flare ups and denied functional loss or functional impairment.  The Veteran's range of motion testing revealed that he had normal range of motion in forward flexion, extension, bilateral lateral flexion, and bilateral lateral rotation.  There was no pain noted on examination.  There was no evidence of pain with weight bearing and no localized tenderness or pain on palpation.  The Veteran did not have any additional loss of function or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time, but the examiner indicated the Veteran was not additionally limited by pain, weakness, fatigability, or incoordination.  The examiner noted that there was no guarding or muscle spasm of the thoracolumbar spine.  

The Veteran had full muscle strength in all extremities, his bilateral reflex examination was normal in the knees and ankles, and the sensory examination was normal in the bilateral lower extremities.  The straight leg raising test was also normal bilaterally.  There was no radiculopathy and no ankylosis.  There were also no other neurologic abnormalities.  The examiner noted that there was no intervertebral disc syndrome or episodes requiring bed rest.  The Veteran did not use assistive devices.  The examiner noted that thoracic kyphosis noted on examination; he had a normal gait, got into and out of a chair without difficulty, and on and off an examination table without difficulty.  The examiner noted that the Veteran arrived to the examination using a Canadian crutch, but he stated that he started using it after he fell and fractured his ribs and also for foot or toe injury and he as having trouble falling then.  He reported that the crutch was not for his back.  

Diagnostic testing was performed and arthritis was documented.  The examiner noted that the Veteran did not have thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner also noted that the diagnostic testing also showed thoracic kyphosis and lumbar lordosis as well as moderate-to-severe facet degenerative changes in the lumbar area at L4-L5 to L5-S1.  The examiner indicated that the Veteran's back condition did not impact his ability to work.  

The examiner provided the opinion that it is less likely as not that the Veteran's back symptoms and conditions of kyphosis, lordosis, and minor compression fractures are due to his military service activities.  The examiner noted that lordosis and kyphosis is a congenital condition that typically worsens over a lifetime.  He denied a history of a back injury, fall, or other event that would have affected his back or increased this condition above its normal expected progression.  The examiner also opined that it is less likely as not that the Veteran's other back conditions of degenerative disc disease and compression fractures were acquired in the military as he denied any events that could be incriminated as an etiology of his back conditions.  The examiner opined that the Veteran's back condition is more likely as not related to genetics and a lifetime of wear and tear.  The examiner noted that the Veteran spent a lifetime of driving trucks, repairing them, and loading and unloading them.  He further noted that the vast majority of this activity was spent while he was in the Army Reserves and as a civilian. Thus, the examiner opined that the overwhelming majority of the wear and tear was no associated with active duty service.  Finally, the examiner noted that there was no evidence that his back condition began in service.  

Analysis

As an initial matter, the existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain current diagnoses of lumbago, kyphosis, lordosis, thoracic spine compression fractures, and degenerative disc disease.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board will next address the question of whether the evidence demonstrates that the Veteran's back condition, to include lordosis, kyphosis, thoracic spine compression fractures, and arthritis, is related to his period of service.

Kyphosis and lordosis

First, the Board will address the etiology of the Veteran's kyphosis and lordosis.  As noted, the VA examiner noted that lordosis and kyphosis is a congenital condition that typically worsens over a lifetime.  The Veteran denied a history of a back injury, fall, or other event that would have affected his back or increased this condition above its normal expected progression.  

As noted above, generally, service connection for congenital "disease" may be service-connected if incurred or aggravated during service within the meaning of VA law and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  Given the medical evidence showing that lordosis and kyphosis is a congenital disease entity that is progressive in nature, it is not a "defect," and the presumption of soundness under 38 U.S.C.A. § 1111 is applicable.  Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).

In this case, the Veteran's lordosis and kyphosis were not shown on entrance to service, and as such the record clearly and unmistakably establishes that lordosis and kyphosis existed prior to service.  Thus, VA has the burden of establishing by clear and unmistakable evidence that lordosis and kyphosis was not aggravated during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit, as relevant to the aggravation prong, found that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  Id. at 1096.

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

With respect to the factor of aggravation of lordosis and kyphosis, the Veteran's service treatment records reflect no lay or medical evidence of his lordosis or kyphosis symptoms during service.  The Veteran complained of back pain during one post-deployment questionnaire, but as noted, when asked whether he had concerns about his health, he did not report anything related to his back or spine.  As such, the evidence does not show, and the Veteran has not contended, that the Veteran experienced symptoms he attributed to his kyphosis and lordosis during service.

Moreover, the VA examiner found that the Veteran's kyphosis and lordosis clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  The examiner reviewed the service medical records and considered the Veteran's statements, but noted that there was no history of a back injury, fall, or other event that would have affected his back or increased this condition above its normal expected progression.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   

The Board finds the opinion to be highly probative.  The Board recognizes that the examiner did not specifically discuss the Veteran's lay statements during the course of the examination report.  However, the examiner explicitly noted that he had reviewed the entire claims file, which included these statements.  Further, the examiner provided the specific opinion that the Veteran's kyphosis and lordosis was not aggravated by the Veteran's period of service.  Thus, while the examiner may not have specifically discussed the precise way in which he reached his conclusion, including his review of the lay evidence, it is clear from the thorough review of the claims file that the examiner relied on the relevant information as well as his medical knowledge and expertise and medical treatise information to draw his conclusions and reach his opinions.  Given the examiner's consideration of the medical records and lay statements, unequivocal and conclusive opinions, and clear reasoning for the conclusions, the Board finds the examiner's opinion to be highly probative in determining that the Veteran's kyphosis and lordosis clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Overall, the probative evidence clearly and unmistakably establishes that the Veteran's pre-existing kyphosis and lordosis did not increase in severity in service beyond its normal progression during service.  There is no indication that the Veteran suffered from any symptoms from his kyphosis and lordosis during service.  To the extent that the Veteran argues otherwise, the Board places greater probative value on the opinions of the VA examiner who have greater expertise and training than the Veteran in identifying the disease characteristics of kyphosis and lordosis.

For the reasons and bases discussed above, the Board concludes that the presumption of soundness is rebutted by clear and unmistakable evidence demonstrating that the Veteran's kyphosis and lordosis, which is a congenital disease, preexisted service and was not aggravated by such service.  Accordingly, service connection for a kyphosis and lordosis is denied.  See Wagner v. Principi, supra.


Thoracic spine compression fracture, degenerative disc disease, and arthritis

The Board will next address whether the Veteran's diagnosed thoracic spine compression fractures, degenerative disc disease, or arthritis is related to his period of active duty service.  

As noted, the claim was previously remanded so that the Veteran could be provided a VA examination concerning his claim.  The examiner opined that it was less likely than not that the Veteran's back condition was caused or related to service.  The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner is a clinician who possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's current thoracic spine compression fractures, degenerative disc disease, and arthritis was less likely as not caused or aggravated by his period of active service.  

The examiner's opinion includes a sound rationale that explains how the Veteran's current conditions are unrelated to the Veteran's period of service, to include his work as a truck driver therein.   The examiner provided a strong rationale detailing why the Veteran's minor compression fractures, degenerative disc disease, and arthritis are less likely than not related to service.  The examiner noted that the Veteran denied any events that could be incriminated as an etiology of his back conditions.  In so opining, it is clear that the Veteran took into account the Veteran's lay assertions that his back conditions, including minor compression fractures, degenerative disc disease, and arthritis, are related to his period of service and work as a truck driver.  The examiner noted that the Veteran had driven and repaired trucks in service, but that he had also spent a lifetime doing that, and that the vast majority of the activity was spent not on active duty, but instead in the Army Reserves and as a civilian.  Thus, while the examiner conceded that the Veteran's back condition is more likely as not related to genetics and a lifetime of wear and tear, he noted that the overwhelming majority of this wear and tear was not associated with service.  The examiner reiterated that there was no objective evidence that the conditions began in service, and he specifically noted that the spine examination was normal in February 1988.

This opinion was based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination report and opinion expressly demonstrate the examiner's review of the Veteran's medical history, both during service and after separation.  The examiner's opinion considered all of the relevant evidence, to include the Veteran's contentions.  Clearly, the examiner took into consideration all relevant medical facts, both favorable and unfavorable, in giving his opinion. 

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion. The examiner's opinion provides a solid discussion of the Veteran's contentions, the objective medical history of, and thorough rationales that have sound reasoning and conclusions.  Given the above-cited evidence, the Board finds that the evidence of record does not support a finding that the Veteran's thoracolumbar degenerative disc disease is related to his period of service or to his service-connected low back strain.  

The Board also acknowledges the Veteran's assertions that he has suffered from low back pain in service and since service, and his assertions that his back condition, to include minor compression fractures, degenerative disc disease, and arthritis is related to his period of service.  The Veteran is competent to report symptoms such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report such symptoms, in the present case, the Board finds that the Veteran's statements regarding onset and continuity of his low back symptoms are not credible.

As noted, the Veteran's service treatment records do not show a chronic low back disability during service.  The only report of back pain was made in January 2004, in a post-deployment questionnaire; however, the same questionnaire offered the Veteran an opportunity to express his concerns related to his health and he declined to include any information pertaining to his low back.  Otherwise, the Veteran's service treatment records are silent as to any complaints of or treatment for back pain.  He also did not seek any treatment for his low back until December 2006.  The Board notes that the absence of documented contemporaneous treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran did report back pain once during service; however, he did not continue to seek treatment for back pain or a chronic back condition and the Veteran did not seek treatment for back pain again until December 2006, more than two years after separation.  Further, the Veteran's spine was noted to be normal throughout his periods of service, the report of medical examinations during his first period of active duty and between his first and second periods of service were all normal regarding the Veteran's spine and musculoskeletal systems.  The given ample opportunity to report any problems related to his spine or back during service.  As noted, the post-deployment questionnaires included a request that the Veteran indicate what conditions, if any, caused him concern for his health.  The Veteran did not report anything related to back pain at that time.  Then, the Veteran did not seek treatment for his back pain until almost three years after his separation from service in February 2004.   Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not seek treatment for a chronic back condition until December 2006.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Furthermore, although the Veteran is competent to report his symptoms, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of minor compression fractures, degenerative disc disease, and arthritis, falls outside the realm of common knowledge of a lay person.  The Board recognizes the Veteran's job duties during active duty service and his assertions that his minor compression fractures, degenerative disc disease, and arthritis is related to those duties.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his minor compression fractures, degenerative disc disease, or arthritis is related to his military service or to his service-connected low back strain requires medical expertise that the Veteran has not demonstrated because back pain, minor compression fractures, degenerative disc disease, and arthritis can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his minor compression fractures, degenerative disc disease, or arthritis is related to his period of service.

Finally, though degenerative joint disease, or arthritis, is considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that degenerative joint disease of the lumbar spine manifested to a compensable degree within one year following the Veteran's discharge from service.  Indeed, the earliest sign of arthritis or degeneration of any lumbar or lumbosacral discs was not for many years after service, in October 2008.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Additionally, although the Veteran has reported continuity of symptomatology, the Veteran is not competent to diagnose arthritis.  Again, the most probative evidence of record, including objective X-ray testing, shows that the Veteran's arthritis did not develop until many years after service.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed minor compression fractures, degenerative disc disease, or arthritis manifested within a year following discharge from active duty.  While the Veteran asserts that his current minor compression fractures, degenerative disc disease, or arthritis is related to service, the VA examiner who examined the Veteran and reviewed his claims file concluded that the Veteran's current minor compression fractures, degenerative disc disease, and arthritis is not a result of his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's minor compression fractures, degenerative disc disease, or arthritis is related to his military service.  Accordingly, service connection is not warranted for a low back condition, diagnosed as thoracic spine compression fractures, degenerative disc disease, and arthritis, on any basis.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a back condition, including kyphosis, lordosis, thoracic spine compression fractures, degenerative disc disease, and arthritis, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


